Exhibit 10.6



EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 15, 2013, between WireCo
WorldGroup Inc., a Delaware corporation (the “Company”), and Christopher L.
Ayers (the “Executive”).


W I T N E S S E T H


WHEREAS, the Company desires to employ the Executive as the Chief Executive
Officer and President of the Company; and


WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.POSITION AND DUTIES.
(a)    During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the Chief Executive Officer and President of the
Company. In this capacity, the Executive shall have the responsibility for the
overall management of the Company, subject to the oversight of the Board of
Directors of the Company (the “Board”). The Executive shall report to the Board.
(b)    During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy and skill and the Executive’s best efforts to
the performance of the Executive’s duties with the Company, provided that the
foregoing shall not prevent the Executive from (i) continuing to serve on the
board of Universal Stainless & Alloy Products, Inc. for his remaining term as
Director (with his continuing service for any renewal term subject to the
reasonable approval of the Board), (ii) service on the boards of directors of
non-profit organizations with the prior written approval of the Board, (iii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iv) managing the Executive’s passive personal investments
so long as such activities in the aggregate do not interfere or conflict with
the Executive’s duties hereunder or create a potential business or fiduciary
conflict.
(c)    Following the Effective Date (as defined in Section 2 hereof), the
Executive shall become a member of the Board. During the Employment Term, the
Executive shall be nominated for a position on the board of Directors of the
Company’s ultimate parent, WireCo WorldGroup (Cayman) Inc. (“WireCo Cayman”),
and the board of such subsidiaries and affiliates of the Company as the Board
shall determine.
2.    EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to
the terms of this Agreement, and the Executive agrees to be so employed,
commencing as of the ninety first day following the date hereof, or such earlier
date as the Executive’s employment is terminated by his prior employer following
delivery by the Executive of his notice of resignation (provided that he will be
entitled to commence employment by July 1, 2013 if he is free to do so) (the
“Effective Date”) and continuing until the third anniversary of the Effective
Date (the “Initial Term”); provided that following the Initial Term, the
Employment Term shall be automatically renewed on each anniversary of the
Effective Date for an additional year (a “Renewal Term”), unless either party
gives written notice of its intention not to so renew either the Initial Term or
any subsequent Renewal Term at least ninety (90) days prior to the end of the
Initial Term or each Renewal Term, as the case may be. The Employment Term shall
automatically expire upon a termination of the Executive’s employment or the
expiration of the Initial Term or then current Renewal Term. If the Executive
does not commence employment on or before the earlier of July 1, 2013 if his
prior employer terminates his employment after the Executive provides his notice
of resignation prior to July 1, 2013 or the ninety-first (91st) day following
the date hereof if he is required to continue in active service through the
notice period, this Agreement shall be without any further force and effect, and
the Executive shall have no rights hereunder. The period of time between the
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to herein as the “Employment Term.”
3.    BASE SALARY. The Company agrees to pay the Executive an initial base
salary at an annual rate of not less than $1,000,000, payable in accordance with
the regular payroll practices of the Company. The Executive’s



1



--------------------------------------------------------------------------------



Base Salary shall be subject to annual review for increases by the Board (or a
committee thereof). The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.
4.    ANNUAL BONUS. During the Employment Term, the Executive shall be eligible
to receive an annual discretionary incentive payment under the Company’s annual
bonus plan as in effect from time to time (the “Annual Bonus”) based on a target
bonus opportunity of $1,250,000 (the “Target Bonus”), with the possibility of
earning an Annual Bonus of up to $1.5 million, upon the attainment of one or
more pre-established performance goals as established by the Board or the
Company’s Compensation Committee (the “Committee”), as provided for more fully
in Annex A hereto. The Annual Bonus shall be paid on or before the 75th day
following the service year giving rise to the bonus payment and shall be payable
to the Executive only if he is employed as of such payment date, unless
otherwise provided for hereunder. For the fiscal year ending December 31, 2013,
the Executive shall be guaranteed a minimum bonus of $750,000 (the “Guaranteed
2013 Bonus”), so long as he is employed as of the date such bonus is paid, or
payment is otherwise provided for hereunder; provided that for the 2013 Fiscal
Year, the Executive’s Annual Bonus will be determined without pro-ration (as
though he had served the full year) and may exceed the Guaranteed 2013 Bonus if
the Company’s performance as applied to the applicable metrics so warrants.
5.    RESTRICTED STOCK. Following his commencement of employment, the Executive
shall receive a one-time grant of 13,800 shares of common stock of WireCo Cayman
to be held subject to the restrictions and other terms of the “Restricted Stock
Agreement” (defined below)(the “Restricted Stock”), which shall vest on the
fourth anniversary of the Effective Date (the “RS Vesting Date”), subject to his
continued employment as of the RS Vesting Date and except to the extent that
additional vesting is provided for below. If the Executive is terminated by the
Company without “Cause” (as defined in Section 9(c) hereof) or resigns for “Good
Reason” (as defined in Section 9(e) hereof), or in the event of his death or
termination of employment due to “Disability” (as defined below) or non-renewal
by the Company at the expiration of the Employment Term (as provided for in
Section 10(f) below), the Restricted Stock shall vest in proportion to the
service period since the Effective Date (for example, the Executive shall be 75%
vested after three years of service) (such vesting referred to as “Pro Rata
Vesting”), provided that in connection with any termination, the Executive: (1)
executes, delivers and does not revoke an effective release in the form attached
hereto as Exhibit A (the “Release”); (2) complies with his post-termination
obligations hereunder; and (3) complies with the terms of the existing 2007 and
2008 shareholders’ agreements with WireCo Cayman and other shareholders (the
“Shareholders’ Agreement”). Unvested Restricted Stock shall vest fully upon the
consummation of a “Change of Control” of the Company, so long as the Executive
is employed by the Company on the day immediately preceding such consummation
date. For purposes of this Agreement, “Change of control” shall mean the
acquisition by any “Person” or group of Persons acting under a plan (excluding
the Investor or its affiliates), taking into account securities held by such
Person or group of Persons immediately preceding such acquisition, of the
beneficial ownership of fifty (50) percent or more of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors or the sale of all or substantially all
of the assets of the Company, it being understood that in no event shall a
change in control be deemed to occur if immediately thereafter, the Investor and
its affiliates continue to beneficially own fifty (50) percent or more of such
voting power or assets. Capitalized terms used in the foregoing sentence but not
defined in this Agreement shall have the meanings ascribed to them in the WireCo
Cayman 2008 Long-Term Incentive Plan. The Executive will be responsible for all
taxes associated with the grant and vesting of the Restricted Stock, subject to
the terms of the restricted stock agreement. Restricted Stock shall be subject
to the Shareholders’ Agreement, and the terms of the WireCo Cayman equity plan.
The grant of Restricted Stock shall be evidenced by the form of restricted stock
agreement set forth as Annex B hereto ( the “Restricted Stock Agreement”). The
Executive may elect, in his discretion, to make a timely Section 83(b) election
within thirty (30) days of the grant of Restricted Stock.     
6.    STOCK OPTIONS. Following his commencement of employment, the Executive
will be granted an option to purchase 100,000 shares of the common stock of
WireCo Cayman (the “Options”), with an exercise price of $268 per share based on
the most recent valuation of such common stock (with such exercise price to be
modified to the extent the Executive commences employment after the issuance of
any new valuation for the common stock), which option shall vest in equal parts
on the first, second, and third anniversaries of the Effective Date, subject to
his continued employment as of each vesting date. Any unvested Options shall
vest fully upon the consummation of a Change of Control, so long as the
Executive is employed by the Company on or before the day immediately preceding
such consummation date. Option shares shall be subject to the Shareholders’
Agreement, and the terms of the WireCo Cayman equity plan. The grant of Options
shall be evidenced by the form of option agreement set forth as Annex C hereto.



2



--------------------------------------------------------------------------------



7.    SPECIAL BONUS. If the Company is sold to a third party in a transaction
that qualifies as a “change of control” for purposes of Internal Revenue Code
(the “Code”) Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Code Section 409A”), and the Executive is employed as
of the closing of such transaction, and such transaction occurs prior to the
third anniversary of the Effective Date, the Executive shall be entitled to the
following special bonus payment (the “Special Bonus”), which shall be payable by
the Company in the same proportion of cash and/or equity consideration received
(or to be received) in connection with the transaction within thirty (30) days
of the closing of the transaction (or such other later period as is consistent
with the provisions of Code Section 409A relating to the payment of
consideration in connection with a change of control): (i) if the closing occurs
prior to the first anniversary of the Effective Date, an amount equal to the
product of 30,000 and the per share price associated with the closing, (ii) if
the closing occurs prior to the second anniversary of the Effective Date, an
amount equal to the product of 20,000 and the per share price associated with
the closing, and (iii) if the closing occurs prior to the third anniversary of
the Effective Date, an amount equal to the product of 10,000 and the per share
price associated with the closing. Payment of the Special Bonus shall be
conditioned on the Executive’s execution and non-revocation of the Release.


8.    EMPLOYEE BENEFITS.
(a)    BENEFIT PLANS. The Executive shall be entitled to participate in any
employee benefit plan, at the senior executive level, that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.
(b)    VACATIONS. The Executive shall be entitled to four (4) weeks of paid
vacation per calendar year (as prorated for partial years) in accordance with
the Company’s policy on accrual and use applicable to similarly situated
employees as in effect from time to time.
(c)    BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy, for all reasonable business and
entertainment expenses incurred in connection with the performance of the
Executive’s duties hereunder and the Company’s policies with regard thereto.
(d)    RELOCATION EXPENSES, HOUSING, AND AUTOMOBILE ALLOWANCE. Executive shall
be reimbursed for actual out of pocket moving, travel, and other relocation
expenses incurred in connection with his relocation (but excluding real estate
brokerage commissions and financing expenses associated with the sale of any
residence). Should the Executive resign prior to the one year anniversary of the
Effective Date, he shall be responsible for repaying to the Company a pro rata
portion of any such reimbursed expenses (for example, if he resigns on the six
month anniversary he shall repay to the Company 50% of the amount of such
reimbursed expenses). The Company shall provide the Executive with a monthly
housing allowance covering a furnished apartment rental in connection with his
relocation, not to exceed $5,000 per month, for a period of up to fifteen (15)
months from the Effective Date; the Executive shall be subject to the same pro
rata repayment obligation set forth above in connection with relocation expenses
should he resign prior to the one year anniversary of the Effective Date. The
Executive shall be responsible for all taxes arising in connection with the
reimbursement of the expenses and allowances provided for in this subcause (d).
The Executive shall be entitled to a leased automobile under the Company’s
automobile leasing program applicable to senior executives as in effect from
time to time.
9.    TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:
(a)    DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to perform the
Executive’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period. Notwithstanding the foregoing, in the event
that as a result of earlier absence because of mental or physical incapacity,
Executive incurs a “separation from service” within the meaning of such term
under Code Section 409A Executive shall on such date automatically be terminated
from employment as a Disability termination.



3



--------------------------------------------------------------------------------



(b)    DEATH. Automatically on the date of death of the Executive.
(c)    CAUSE. Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean:
(i)    the Executive’s willful misconduct or gross negligence in the performance
of the Executive’s duties to the Company;
(ii)    the Executive’s refusal to perform the Executive’s duties to the Company
or to follow the lawful directives of the Board (other than as a result of death
or a physical or mental incapacity) subject to cure by the Executive within ten
(10) days after receipt of a written notice from the Company which describes the
manner in which the Executive has failed to perform his duties to the Company or
failed to comply with any directives, as applicable, but only to the extent that
the Company determines it is curable;
(iii)     commission of, indictment for, conviction of, or pleading of guilty or
nolo contendere to, a felony or any crime involving moral turpitude, fraud, or
embezzlement; or
(iv)    the Executive’s performance of any act of theft, fraud, or dishonesty in
connection with the performance of the Executive’s duties to the Company;
(v)    any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries and affiliates; or
(vi)    a material breach of this Agreement or any other agreement with the
Company or its affiliates, or a material violation of the Company’s code of
conduct or other written material policy or procedure subject to cure by the
Executive within ten (10) days after receipt of a written notice from the
Company which describes the manner in which the Executive has materially
breached this Agreement or any other agreement with the Company or its
affiliates, or materially violated the Company’s code of conduct or other
written policy or procedure, as applicable, but only to the extent that the
Company determines it is curable.
(d)    WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).
(e)    GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company that the Executive intends to terminate the Executive’s employment
hereunder for one of the reasons set forth below:
(i)    a material diminution in the Executive’s Base Salary or Target Bonus
(other than a reduction in benefits which is required by law, implemented in
connection with a general concessionary arrangement affecting all senior
management, generally applicable to all beneficiaries of such plans, or in
accordance with the terms of any such plans);
(ii)    a material diminution in the Executive’s title, duties or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law)(it being understood that the
Executive’s obligation to report to the Board and the Board’s exercise of its
final authority over Company matters shall not give rise to any such claim of
diminution); or
(iii)    a relocation of the Executive’s primary work location by more than 75
miles from its then current location (provided that during the two year period
immediately following a Change of Control, this sub-clause (iii) will only
constitute “Good Reason” if there is a requirement that the Executive be based
anywhere outside of the United States.
The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, provided, that no termination
for Good Reason shall occur after the 180th day following the first occurrence
of any Good Reason event. The failure



4



--------------------------------------------------------------------------------



by the Executive to (i) provide the Company with written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, or (ii) terminate for Good
Reason on or before the 180th day following the first occurrence of any Good
Reason event, shall in either case be deemed an irrevocable waiver by the
Executive of any claim that such circumstances may constitute “Good Reason”.
(f)    WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date and terminate the employment of the
Executive at such earlier time).
(g)    UPON EXPIRATION OF THE INITIAL TERM OR RENEWAL TERM. The Executive’s
employment hereunder shall terminate upon the expiration of the Initial Term or
Renewal Term, as the case may be, and to the extent that the Executive continues
to be employed thereafter, it shall be as an “at will” employee on such terms
and conditions as the Company may in its sole discretion implement.
10.    CONSEQUENCES OF TERMINATION.
(a)    DEATH. In the event that the Executive’s employment and the Employment
Term ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 10 (a)(i) through 7(a)(iii) hereof to be paid on the sixtieth
(60th) day following termination of employment):
(i)    any unpaid Base Salary through the date of termination;
(ii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination;
(iii)    payment of any accrued but unused vacation time in accordance with
Company policy;
(iv)    any earned and unpaid Annual Bonus attributable to service by the
Executive for the full year immediately preceding his termination, payable at
such time bonuses are paid generally to other similarly situated employees (but
not including the Guaranteed 2013 Bonus); and
(v)    all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 10 (a)(i) through 10 (a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).
(b)    DISABILITY. In the event that the Executive’s employment and/or
Employment Term ends on account of the Executive’s Disability, the Company shall
pay or provide the Executive with the Accrued Benefits. In addition, the
Executive shall be entitled to Pro Rata Vesting on the Restricted Stock through
to his termination date.
(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s
employment is terminated (x) by the Company for Cause, or (y) by the Executive
without Good Reason, the Company shall pay to the Executive the Accrued Benefits
and the Company shall have no further payment obligations to the Executive.
(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s
employment by the Company is terminated (x) by the Company other than for Cause,
or (y) by the Executive for Good Reason, the Company shall pay or provide the
Executive with the following, subject to the provisions of Section 25 hereof:
(i)    the Accrued Benefits; and
(ii)    subject to the Executive’s compliance with the obligations in Sections
11, 12 and 13 hereof, a payment in an amount equal to the sum of (a) the
Executive’s annual Base Salary in effect on the date of termination and (b) the
average Annual Bonus paid to the Executive during his prior two years of service
(of



5



--------------------------------------------------------------------------------



if such termination occurs in 2013, the Guaranteed 2013 Bonus only, and if such
termination occurs in 2014, only the Annual Bonus paid to the Executive for
2013) (the “Severance Payment”). The Severance Payment shall be payable in equal
monthly or semi-monthly installments on the Company’s normal payroll dates over
an eighteen (18) month period, commencing on the 60th day following the
Executive’s separation from service and prior delivery and non-revocation of the
Release.
Payments and benefits provided in this Section 10(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
(e)    OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, the Executive shall promptly resign from the Board and any
other position as an officer, director or fiduciary of any Company-related
entity.
(f)    EXPIRATION OF THE EMPLOYMENT TERM. Upon expiration of the Initial Term or
Renewal Term, as the case may, no amounts or payments shall be due to the
Executive hereunder in connection with the subsequent termination of his
employment, other than any Accrued Benefits. In addition, if the Company elects
to provide notice of non-renewal, and the Executive continues active service
through the end of the Employment Term, he shall be entitled to Pro Rata Vesting
of the Restricted Stock through the end of the Employment Term.
11.    RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive delivers to the Company and does
not revoke the Release. The Release shall be executed and delivered on or before
the fifty-second (52nd) day following termination, such that the release shall
be no longer subject to revocation as of the sixtieth (60th) day following
termination; provided that the Company delivers to the Executive such release on
or before the seventh (7th) day following termination. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
a subsequent employer.
12.    RESTRICTIVE COVENANTS.
(a)    CONFIDENTIALITY.
(i)    The Executive expressly agrees, at all times, during and subsequent to
the Executive’s service with the Company, to maintain the confidentiality of,
and not to disclose to or discuss with, any person any Confidential Information
(as hereinafter defined), except (i) to the extent reasonably necessary or
appropriate to perform the Executive’s duties and responsibilities, including,
without limitation, furthering the interests of the Company and/or developing
new business for the Company (provided that Confidential Information relating to
(x) personnel matters related to any present or former employee, partner or
member of the Company (including the Executive himself), including compensation
and investment arrangements, or (y) the financial structure, financial position
or financial results of the Company or any of its subsidiaries, affiliated
companies or businesses (collectively, the “Company Group”), shall not be so
used without the prior consent of the Company), (ii) with the prior written
consent of the Company, or (iii) as otherwise required by law, regulation or
legal process or by any regulatory or self-regulatory organization having
jurisdiction; provided that a copy of the provisions set forth in this Section
12 may be disclosed to the Executive’s prospective future employers upon request
in connection with the Executive’s application for employment.
(ii)    For purposes of this Agreement, “Confidential Information” means
information concerning the business, affairs, operations, strategies, policies,
procedures, organizational and personnel matters related to any present or
former employee, partner or member of the Company (including the Executive
himself), including compensation and investment arrangements, terms of
agreements, financial structure, financial position, financial results or other
financial affairs, actual or proposed transactions or investments, investment
results, existing or prospective clients or investors, computer programs or
other confidential information related to the business of the Company or to its
members, actual or prospective clients or investors (including funds managed by
members of the Company Group), their respective portfolio companies or other
third parties. Such information may have been or may be provided in written or
electronic form or orally. All of such



6



--------------------------------------------------------------------------------



information, from whatever source learned or obtained and regardless of the
Company’s connection to the information, is referred to herein as “Confidential
Information.” Confidential Information excludes information that has been made
generally available to the public (although it does include any confidential
information received by the Company from any clients), but information that when
viewed in isolation may be publicly known or can be accessed by a member of the
public will still constitute Confidential Information for these purposes if such
information has become proprietary to the Company through the Company’s
aggregation or interpretation of such information. Without limiting the
foregoing, Confidential Information includes any information, whether public or
not, which (1) represents, or is aggregated in such a way as to represent, or
purport to represent, all or any portion of the investment results of, or any
other information about the investment “track record” of any member of the
Company Group or any individual or group of individuals during their time at a
member of the Company Group, or (2) describes an individual’s role in achieving
or contributing to any such investment results.
(b)    NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, the Executive shall not, directly
or indirectly, during the Executive’s service with the Company, and for a period
ending eighteen (18) months following the termination of the Executive’s service
for any reason, associate with (including, but not limited to, association as a
sole proprietor, owner, manager, employer, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise),
render services to or be employed by, any Competitive Business or any of the
affiliates, related entities, successors or assigns of any Competitive Business;
provided, however, that with respect to the equity of any Competitive Business
which is or becomes publicly traded, the Executive’s ownership as a passive
investor of less than 2% of the outstanding publicly traded stock of a
Competitive Business shall not be deemed a violation of this subsection (b). For
purposes of this Agreement, “Competitive Business” means any business, in any
geographical or market area anywhere in the United States and any foreign
jurisdiction where any member of the Company Group conducts business or provides
products or services, that competes with the business of any member of the
Company Group, or any other business in which any member of the Company Group is
engaged during the term of the Executive’s service and any business that any
member of the Company Group was actively considering conducting at the time of
the Executive’s termination of service and of which the Executive has, or
reasonably should have, knowledge.
(c)    NONSOLICITATION; NONINTERFERENCE.
(i)    The Executive shall not, directly or indirectly, during the Executive’s
service with the Company, and for a period ending eighteen (18) months following
the termination of the Executive’s service, (a) solicit, or assist any other
individual, person, firm or other entity in soliciting, the business of any
Customer or Prospective Customer for or on behalf of an existing or prospective
Competitive Business; (b) perform, provide or assist any other individual,
person, firm or other entity in performing or providing, services similar to
those provided by the Executive, for any Customer or Prospective Customer; or
(c) impede or otherwise interfere with or damage (or attempt to impede or
otherwise interfere with or damage) any business relationship and/or agreement
between the Company and (i) a Customer or Prospective Customer or (ii) any
supplier. For purposes of this Agreement, “Customer” shall mean any person,
firm, corporation or other organization whatsoever for whom the Company provided
goods or services and with whom the Executive had material contact during the
Executive’s employment with the Company. “Prospective Customer” shall mean any
person, firm, corporation or other organization whatsoever with whom the Company
has had any negotiations or discussions regarding the possible engagement of
business and with whom the Executive had material contact during the Executive’s
employment with the Company or with respect to which the Executive supervised
employees or advisors having such material contact. For purposes of this
subsection (c)(i), “solicit” means to have any direct or indirect communication
of any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any individual, person, firm or other entity, in any
manner, to take or refrain from taking any action.
(ii)    The Executive shall not, directly or indirectly, during the Executive’s
service with the Company, and for a period ending eighteen (18) months following
the termination by the Company of the Executive’s service, solicit, employ,
engage or retain, or assist any other individual, person, firm or other entity
in soliciting, employing, engaging or retaining, (a) any employee or other agent
of any member of the Company Group, including, without limitation, any former
employee or other agent of any member of the Company



7



--------------------------------------------------------------------------------



Group who ceased working for such member of the Company Group within the
twelve-month period immediately preceding or following the date on which the
Executive’s service with the Company terminated, or (b) any consultant or senior
adviser that the Executive knows or should know is under contract with any
member of the Company Group. For purposes of this subsection (c)(ii), “solicit”
means to have any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to terminate their employment or business
relationship with any member of the Company Group, or recommending or suggesting
(including by identifying a person or entity to a third party) that a third
party take any of the foregoing actions.
(d)    NONDISPARAGMENT. The Executive agrees that, during and at any time after
the Executive’s service with the Company, the Executive will not, directly or
indirectly, through any agent or affiliate, make any disparaging comments or
criticisms (whether of a professional or personal nature) to any individual or
other third party (including without limitation any present or former member,
partner or employee of any member of the Company Group) or entity regarding any
member of the Company Group (or the terms of any agreement or arrangement of any
member of the Company Group) or any of their respective affiliates, members,
partners or employees, or regarding the Executive’s relationship with any member
of the Company Group or the termination of such relationship which, in each
case, are reasonably expected to result in damage to the business or reputation
of any member of the Company Group or any of its affiliates, members, partners
or employees. In the event that the Executive’s employment is terminated by the
Company without Cause, or by the Executive for Good Reason or as a result of his
Disability, and the Executive delivers and does not revoke the Release, the
Company agrees to instruct its senior executive team not to make any disparaging
comments or criticisms (whether of a professional or personal nature) to any
individual or other third party (including without limitation any present or
former member, partner or employee of any member of the Company Group) regarding
the Executive.
(e)    WORK PRODUCT. All work developed by the Executive in the course of his
employment with the Company is owned exclusively by the Company, including but
not limited to, written materials, inventions, ideas, documentation, reports,
processes, publications and research results (collectively, “Company Work
Product”), and the Executive agrees not to duplicate in any manner whatsoever
any Company Work Product, other than in the ordinary course of the Executive’s
work for the Company. The Executive hereby assigns, to the maximum extent
permitted by applicable law, all rights and intellectual property rights in
Company Work Product (including rights under patent, industrial property,
copyright, trademark, trade secret, unfair competition and related laws) to the
Company to the extent ownership of any such rights does not vest originally in
the Company. The Executive shall take all requested actions and execute all
requested documents at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Company Work Product. If the Company is unable for any other reason to
secure the Executive’s signature on any document for this purpose, then the
Executive hereby irrevocably designates and appoints the Company and its
designee as the Executive’s agent and attorney in fact, to act for and on the
Executive’s behalf and stead to execute such document and do all other lawfully
permitted acts in connection with the foregoing. In the event that the
Executive’s engagement as an employee of the Company is terminated for any
reason, the Executive will return to the Company any Company Work Product or
copies thereof, as well as any documents, lists, computer-generated material,
computer files or information in whatever form that the Executive has either
received from the Company or have prepared for the Company during the course of
the Executive’s engagement as an employee of the Company.
(f)    RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information. To the extent that the Executive is
provided with a cell phone number by the Company during employment, the Company
shall cooperate with the Executive in transferring such cell phone number to the
Executive’s individual name following termination. The Executive shall also
return any Company car leased on his behalf by the Company (including any title,
insurance or other documents), and shall be responsible for any damage or
repairs in excess of ordinary wear and tear.
(g)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 12 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of



8



--------------------------------------------------------------------------------



that state, it is the intention of the parties that such restriction may be
modified or amended by the court to render it enforceable to the maximum extent
permitted by the laws of that state.
(h)    TOLLING. In the event of any violation of the provisions of this Section
12, the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 12 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
(i)    REASONABLENESS AND SURVIVAL OF PROVISIONS. The obligations contained in
Section 12 hereof shall survive the termination or expiration of the Employment
Term and the Executive’s employment with the Company and shall be fully
enforceable thereafter. Executive acknowledges and agrees that the Company’s
business is global in nature due to the types of products and services it
provides and that it is reasonable for the Company to define the geographic
locations where the Company does business as worldwide.
13.    COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Executive’s employment with the Company. The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuits involving such claims that may be filed or threatened against
the Company or its affiliates. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Executive in complying with this Section 13 and to the
extent that the services provided by the Executive hereunder exceed fifteen (15)
hours per month during the first four (4) months following his termination, or
are required during any time following the first four (4) months following his
termination, he shall be compensated at an hourly rate to be mutually agreed
upon as a condition for providing such excess or additional services.
14.    EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges that the
restrictions contained in Section 12 are necessary for the protection of the
business and goodwill of the Company and its affiliates and that any breach of
Section 12 shall cause the Company substantial and irrevocable damage. The
Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 12 hereof would
be inadequate and, in recognition of this fact, the Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available. In the event of a violation by the Executive of Section
12 hereof, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease, and any severance previously paid to the
Executive shall be immediately repaid to the Company.
15.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 15 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.
16.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business



9



--------------------------------------------------------------------------------



day following the date of deposit, if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Executive:
At the address (or to the facsimile number) shown
on the records of the Company


If to the Company: c/o Michelle Torline, General Counsel
WireCo WorldGroup Inc.
12200 NW Ambassador Dr.
Kansas City MO 64163-1244

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
17.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
18.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
19.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
20.    ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 12 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in New York, New York
(applying New York law) in accordance with the employment dispute resolution
rules of JAMS then in effect. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The parties acknowledge and agree that
in connection with any such arbitration and regardless of outcome, (a) each
party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, (b) the arbitration costs shall be
borne entirely by the Company and (c) the arbitrator shall not have any
authority to award punitive or exemplary damages.
21.    INDEMNIFICATION AND LIABILITY INSURANCE. The Company hereby agrees to
indemnify the Executive and hold the Executive harmless to the extent provided
under the Charter and By-Laws of the Company as in effect from time to time
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from the Executive’s good faith performance of the
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of the Executive’s employment with the Company. The
Company shall cover the Executive under directors’ and officers’ liability
insurance and under EPLI (employer practices liability insurance) to the extent
it has been secured by the Company, both during and, while potential liability
exists, after the term of this Agreement, in the same amount and to the same
extent as the Company covers its other current and former officers and
directors.
22.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in



10



--------------------------------------------------------------------------------



this Agreement. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
regard to the choice of law principles thereof.
23.    REPRESENTATIONS. The Executive represents and warrants to the Company
that (a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, (b) the Executive is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Executive from entering into this Agreement or
performing all of the Executive’s duties and obligations hereunder, (c) in
connection with his employment with the Company, the Executive will not use any
confidential or proprietary information he may have obtained in connection with
employment with any prior employer, and (iv) the Executive is not the subject
or, or party to, any regulatory, administrative or other legal proceedings or
matter.
24.    TAX WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
25.    PARACHUTE PAYMENTS. Notwithstanding anything in this Agreement to the
contrary, if the Executive is a “disqualified individual” within the meaning set
forth under Treasury Regulation Section 1.280G-1, Q/A-15, as determined by the
Company, then any payment under this Agreement that constitutes an “excess
parachute payment” within the meaning of Section 280G of the Code (an “Excess
Parachute Payment”), shall be expressly conditioned upon disclosure to and
approval by the Company’s stockholders in compliance with Treasury Regulation
Section 1.280G-1, Q/A-7 (it being understood that in connection with such
approval process the Executive shall waive any entitlement to payment such that
the shareholder vote must determine the right of the Executive to receive such
payment). If such stockholder approval is not obtained, any such Excess
Parachute Payment shall not be paid and shall be void ab initio. To the extent
that the Company has equity securities that are readily tradable on an
established securities market or otherwise, so as to render the shareholder
approval requirements referenced above unavailable, then any payment that the
Executive is entitled to receive under this Agreement or any other agreement,
plan or arrangement that would (if paid), either alone or in the aggregate with
other payments or benefits payable to the Executive, constitute an Excess
Parachute Payment, will either (i) be delivered in full, or (ii) be limited to
the minimum extent necessary to ensure that no portion thereof, along with any
other payments or benefits payable to the Executive, will fail to be
tax-deductible to the Company by reason of Section 280G of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state or
local income and employment taxes and the excise tax imposed under Section 4999
of the Code, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of payments under this Agreement or any other agreement,
plan or arrangement, notwithstanding that all or some portion of such payments
may be subject to the excise tax imposed under Section 4999 of the Code. All
determinations required to be made hereunder shall be made in consultation with
the Company’s independent public accounting firm.
26.    CODE SECTION 409A COMPLIANCE.
(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from Code Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. The Company and Executive agree to work together in good
faith and to consider any reasonable actions which may be necessary or
appropriate to comply with Code Section 409A, provided that the Company shall
not have any indemnity obligations in connection with the application of or
compliance with Code Section 409A.
(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“non-qualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination”, “termination of employment”, or like terms shall
mean “separation from service”. If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay



11



--------------------------------------------------------------------------------



Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 26(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.
(d)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. In no event shall the timing of Executive’s execution of the
General Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
General Release could be made in more than one taxable year, payment shall be
made in the later taxable year.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



12



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
WIRECO WORLDGROUP INC.






By: /s/ Stephan Kessel  
Name: Stephan Kessel
Title: Interim Chief Executive Officer




 
 



/s/ Christopher L. Ayers
Christopher L. Ayers






13



--------------------------------------------------------------------------------



EXHIBIT A


AGREEMENT AND RELEASE


THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[_______________________], is made by and between _________ (the “Executive”)
and WireCo WorldGroup Inc. (the “Company”).


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of May __, 2013 (the “Employment Agreement”);


WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive certain payments and other benefits, as set
forth in Section 10 of the Employment Agreement subject to the execution of this
General Release;


WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such payments and benefits pursuant to
Section 10 of the Employment Agreement; and


WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.
NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:


1.    (a)    Executive, for himself, Executive’s spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other
individuals and entities claiming through Executive, if any (collectively, the
“Executive Releasers”), does hereby release, waive, and forever discharge the
Company and each of its respective agents, subsidiaries, parents, affiliates,
related organizations, employees, officers, directors, shareholders, attorneys,
successors, and assigns in their capacities as such (collectively, the “Employer
Releasees”) from, and does fully waive any obligations of Employer Releasees to
Executive Releasers for, any and all liability, actions, charges, causes of
action, demands, damages, or claims for relief, remuneration, sums of money,
accounts or expenses (including attorneys’ fees and costs other than claims for
such fees and costs that are not released pursuant to Section 1(b) below) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore has been or which hereafter may be suffered or sustained, directly or
indirectly, by Executive Releasers, including, without limitation, any
obligations of Employer Releasees in consequence of, arising out of, or in any
way relating to: (a) Executive’s employment with the Company; (b) the
termination of Executive’s employment with the Company; (c) the Employment
Agreement, except that Executive’s obligations shall remain under Sections 12
and 13 of the Employment Agreement; or (d) any events, acts, or omissions
occurring on or prior to the date of this General Release (collectively,
“Executive Claims”). The foregoing release, discharge and waiver includes, but
is not limited to, all waivable Executive Claims and any obligations,
liabilities or causes of action arising from such Executive Claims, under common
law including, but not limited to, wrongful or retaliatory discharge, breach of
contract (including but not limited to any claims under the Employment Agreement
other than claims for unpaid severance benefits, bonus or Base Salary earned
thereunder, or any obligations of the Company arising following the termination
of employment of the Executive), libel, slander, defamation or intentional
infliction of emotional distress; and further includes, but is not limited to,
any claims and claims under any federal, state or local statute, ordinance, or
regulation, including, but not limited to, the Age Discrimination in Employment
Act (“ADEA”), Title VII of the Civil Rights Act of 1964, other civil rights
statutes including, without limitation 42 U.S.C. § 1981, 42 U.S.C. § 1982, and
42 U.S.C. § 1985, the National Labor Relations Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and Medical
Leave Act, the Sarbanes-Oxley Act, the Occupational Safety and Health Act, the
Immigration Reform and Control Act, the New York State Human Rights Law, the New
York Executive Law, the New York Labor Law, the New York City Administrative
Code, the Georgia Fair Employment Practices Act of 1978, the Georgia Equal Pay
Act, the Missouri Workers' Compensation Retaliation Act; the Missouri Employment
Security Act; the Missouri Human Rights Act; the Missouri Service Letter Act, or
any other applicable state or local labor or human rights laws, as such laws
have been amended, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Executive Releasers may claim existed with Employer Releasees. This also
includes a release of any claims for wrongful discharge and all claims



14



--------------------------------------------------------------------------------



for alleged physical or personal injury, emotional distress, damages, attorneys
or experts fees, interest and penalties relating to or arising out of
Executive’s employment with the Company or any of its subsidiaries or affiliates
or the termination of that employment, and any claims under the Worker
Adjustment and Retraining Notification Act or any similar law, which requires,
among other things, that advance notice be given of certain work force
reductions.
(b)    Notwithstanding anything contained in Section 1(a) above to the contrary,
nothing contained in herein shall constitute a release by any Executive Releaser
of any of his, her or its rights or remedies available to him, her or it, at law
or in equity, related to, on account of, in connection with or in any way
pertaining to the enforcement of: (i) any right to indemnification, advancement
of legal fees or directors and officers liability insurance coverage existing
under the constituent documents of the Company or applicable state corporate,
limited liability company and partnership statutes or pursuant to any agreement,
plan or arrangement; (ii) any rights to the receipt of employee benefits which
vested on or prior to the date of this General Release; (iii) the right to
receive severance and other benefits under the Employment Agreement; (iv) the
right to continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act; or (v) this General Release or any of its terms or
conditions. Executive shall indemnify and hold the Company harmless from any
claim by any Executive Releaser that has been released hereunder.


2.    Excluded from this General Release and waiver are any claims that cannot
be waived by applicable law, including but not limited to the right to
participate in an investigation conducted by certain government agencies.
Executive does, however, waive Executive’s right to, and will not accept, any
monetary payment should any government agency (such as the Equal Employment
Opportunity Commission or Department of Labor) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Employer Releasees with any government
agency, any court, or arbitrator.
3.    Executive acknowledges that Executive is not entitled to, and will not
receive, any payments or benefits of any kind from the Employer Releasees, as
the case may be, other than as set forth in this General Release, and that no
representations or promises to the contrary have been made to Executive.
Executive further acknowledges and agrees that the consideration received for
this General Release exceeds any payment, benefit or other thing of value that
the Company may owe Executive for his services.


4.    Each party agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by any party of any improper or unlawful conduct.


6.    Executive acknowledges and recites that he has:
(a)    executed this General Release knowingly and voluntarily;
(b)    had a reasonable opportunity to consider this General Release;
(c)    read and understands this General Release in its entirety;
(d)    been advised and directed orally and in writing (and this subparagraph
(d) constitutes such written direction) to seek legal counsel and any other
advice he wishes with respect to the terms of this General Release before
executing it; and
(e)    relied solely on his own judgment, belief and knowledge, and such advice
as he may have received from his legal counsel.


7.    Section 20 of the Employment Agreement, which survives the expiration of
the Employment Agreement, shall apply to any dispute with regard to this
release.


8.    Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company or any of
its affiliates, and Executive has had an opportunity to negotiate the terms of
this General Release and (b) he has been offered fifty three (52) calendar days
after receipt of this General Release to consider its terms before executing it.
Executive shall have seven (8) calendar days from the date he executes this
General Release to revoke his or her waiver of any ADEA claims by providing
written notice of the revocation to the Company, as provided in Section 11 of
the Employment Agreement.


9.    Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.


10.     This General Release may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument. Signatures delivered by facsimile or PDF
shall be effective for all purposes.





15



--------------------------------------------------------------------------------



11.    Conditioned upon the Executive’s execution and non-revocation of this
General Release, the Company on its own behalf and to the extent it has the
authority to do so, on behalf of the other Company Releasees, hereby waives and
releases any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action of any nature
whatsoever (“Company Claims”), both known and unknown, in law or equity, which
the Company may now have, ever had, or may in the future have against the
Releasors arising out of or in any way related to events, acts, omissions or
conduct occurring at any time prior to and including the date of this General
Release, except that the Company does not waive or release any Company Claims
(i) with respect to the right to enforce the Employment Agreement or (ii)
premised on any claims of fraud, criminal activity, theft, embezzlement,
material breach of fiduciary duty or material breach or violation of any Company
policy of applicable law, the violation or breach of which has exposed, or is
reasonably likely to expose, the Company to regulatory or other civil or
criminal proceedings.






IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.




WIRECO WORLDGROUP INC.:


By: _________________________________
Name:
Title:    








EXECUTIVE:


______________________________________
Name:    













16



--------------------------------------------------------------------------------





ANNEX A


CEO BONUS PLAN


Annual bonus target of $1,250,000 (the “Target Bonus”), with the possibility of
earning an annual bonus of up to $1.5 million (or 150% of base salary) in the
event of maximum performance:
▪
50% of the Target Bonus shall be based on achievement of the Company’s EBITDA
target (the “Target EBITDA Metric”), as set forth in the Company’s annual budget

▪
25% of the Target Bonus shall be based on achievement of the Company’s cash flow
target (the “Target FCF Metric”), as set forth in the Company’s annual budget

▪
25% of the Target Bonus shall be based on achievement of other performance
metrics to be mutually agreed upon by the Executive and Board (the “Target Other
Bonus Metric”)

provided that if no agreement is reached as to the Target Other Bonus Metric,
the bonus plan terms for such year shall consist of 33% of the Target Bonus
based on the Target FCF Metric and 67% of the Target Bonus based on the Target
EBITDA Metric.
The payout range for the Target Bonus components shall be as follows:
▪
Threshold performance achievement for a payout with respect to any metric shall
be at 90% of target performance, with the payout at 50% of the applicable target
percentage at 90% target performance (and no payout for performance below 90%).

▪
For each 1% increase in performance achievement above 90%, the payout percentage
shall increase by 5%, so that at 100% performance achievement of any metric, the
payout shall be at 100% of the applicable target level

▪
For every 1% increase in performance achievement above 100%, up to and including
110% performance achievement, the payout percentage shall increase by 2%, so
that at 110% performance achievement, the payout percentage shall be at 120% of
the applicable target level (e.g. the maximum annual bonus payout with respect
to all performance metrics shall be capped at $1.5 million in the aggregate)

Payouts in connection with performance achievement reflected in less than 1%
increments shall be subject to linear interpolation. In no case shall the CEO’s
bonus exceed the maximum payout level of $1,500,000 in any fiscal year. The
Board or Committee shall be responsible for determining the achievement of any
applicable performance metric based on the operating results of the Company and
their determination shall be final and conclusive.
For the 2013 Fiscal Year, the Executive shall be guaranteed a minimum bonus of
$750,000 (the “Guaranteed Bonus”), so long as he is employed as of the date such
bonuses are paid, or payment is as otherwise provided for below.
If the Executive receives any amount in excess of what the Executive should have
received under the terms of the Bonus Plan for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), then the Executive shall be required to repay any
such excess amount to the Company and the Company may, to the full extent
permitted by law, reduce any other amounts payable to the Executive to reflect
the repayment obligation of the Executive.



17



--------------------------------------------------------------------------------



Annex B- Restricted Stock Grant


Refer to Exhibit 10.10, Form of Restricted Stock Agreement under the WireCo
WorldGroup (Cayman) Inc. 2008 Long Term Incentive Plan, filed with this Report.






 


 



18



--------------------------------------------------------------------------------



Annex C- Stock Option Agreement


Form of Option Award Agreement - Time Vesting under the WireCo WorldGroup
(Cayman) Inc. 2008 Long Term Incentive Plan was filed as Exhibit 10.4(b) to the
Company's current report on Form 8-K (File No. 333-174896) on October 2, 2012
and is incorporated herein by reference.







19

